DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 04/05/2021 has been entered.  Claims 1-16 are pending in the application.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 20110095070 A1).
Regarding claim 1, Patel et al. discloses a staple cartridge (60/140/170) comprising a deformable authentication key (80/142/172), wherein said authentication key is movable between a first state and a second state and is configured to operably engage a lockout (120/123 and/or 182/183/186) of a surgical stapling device (10, fig. 1) when said staple cartridge is inserted into the surgical stapling device in an initial insertion position and said authentication key is in said first state, and wherein said authentication key is deformed into said second state and moves the lockout from a locked position to an unlocked position when said staple cartridge is longitudinally moved from said initial insertion position to a final insertion position within the surgical stapling device (discloses having flexible/deformable keys/hooks and lockout/tabs/bumps, [0052-0056], figs. 9-20).
Regarding claim 9, Patel et al. discloses a staple cartridge assembly (60/140/170) configured to be seated in a surgical stapling device (10) comprising a lockout (120/123 and/or 182/183/186) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises a movable authentication key (80/142/172), wherein said authentication key is movable from a first state to a second state upon contact with a portion (37/127123) of the surgical stapling device when said staple cartridge assembly  (60/140/170) is seated in the surgical stapling device, and wherein said authentication key moves the lockout (120/123 and/or 182/183/186) from a locked position to an unlocked position when said movable authentication key moves from said first state to said second state (discloses having flexible/deformable keys/hooks and moveable/flexible  lockouts/tabs/bumps, [0052-0056], figs. 9-20)..
Regarding claim 2, Patel et al. discloses a cartridge body (60/140/170), wherein said authentication key (80/142/172) protrudes from said cartridge body ([0052-0056], figs. 9-20).
Regarding claim 3, Patel et al. discloses authentication key comprises an authentication ramp (82/144/174), and wherein said authentication ramp is coupled to said cartridge body by a deformable tab (80/142/172 have tab portions [0052-0056], figs. 9-20).
Regarding claims 4-5, Patel et al. discloses authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position (distal end, figs. 9-20); a first angled cam surface extending from said ramp tip; and a second cam surface (engaging/proximal ends have 3 side surfaces – angled cam, ramp, and tip, figs. 9-20), wherein said first angled cam surface operably engages the lockout as said authentication key is moved from said first state to said second state and biases the lockout laterally toward said unlocked position (since flexible the lockout will be biased at least some degree laterally and linearly).
Regarding claims 6 and 10, Patel et al. discloses staple cartridge comprises; a cartridge body (60/140/170); and a cartridge pan (140) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0052-0056], figs. 9-20).
Regarding claims 7 and 11, Patel et al. discloses authentication key rotates between said first state and said second state (the flexing of key 80/142/172 is rotating the key to some degree).
Regarding claim 12, Patel et al. discloses authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be permanent deformed if desired).
Regarding claims 15-16, Patel et al. discloses a releasable latch (142/172) for retaining said authentication key in said first state ([0052-0056], figs. 9-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20110095070 A1) in view of Williams et al. (US 20150173757 A1).
Regarding claims 8 and 13-14, Patel et al. discloses staple cartridge comprises; a cartridge body (60/140/170) and firing member (50) that is movable between a starting position and an ending position during a staple firing stroke ([0048], figs. 1-2).
Patel et al. fails to disclose a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state
Williams et al. teaches having a retainer (200) removably coupled to a staple cartridge (100), wherein a authentication key (230/232/233, figs. 4-5) is formed on said retainer, wherein said retainer comprises an actuator (220 or tab [0031]) configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of a firing member (142/pusher 130/132) when said staple cartridge is in said initial insertion position and said authentication key is in said first state (and teaches the retainer as being made in a plurality of parts [0023-0033, 0039], figs. 1-6).
Given the teachings and suggestion of Patel et al. to have snap fit type staple cartridge with flexible mating tabs/detents/keys, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple cartridge to include a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state for safety, protection and shipping purposes as taught by Williams et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731